Citation Nr: 0413277	
Decision Date: 05/24/04    Archive Date: 06/02/04

DOCKET NO.  94-00 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUES

1.  Evaluation of residuals of a medial meniscectomy of the 
right knee for the period from June 13, 1991 to January 22, 
1996, rated as 20 percent disabling.

2.  Evaluation of degenerative disc disease of the lumbar 
spine. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
February 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 RO decision that granted the 
veteran's service connection claim for degenerative disc 
disease of the lumbar spine and assigned a 10 percent rating 
effective from June 13, 1991, a 20 percent rating effective 
from September 28, 1994, a 100 percent rating effective from 
March 1, 1995, a 20 percent rating effective from June 1, 
1995, a 60 percent rating effective from November 9, 1998, a 
100 percent rating effective from December 16, 1998, and a 40 
percent rating effective from March 1, 1999.  In addition, 
the August 2001 RO decision resulted in a grant of service 
connection for residuals of a medial meniscectomy of the 
right knee and the assignment of a 20 percent rating 
effective from June 13, 1991, and a 30 percent rating as of 
January 23, 1996, and the assignment of a separate 10 percent 
rating for right knee arthritis as of June 13, 1991.  The 
veteran appeals to the Board for a higher initial evaluation 
for degenerative disc disease of the lumbar spine, and a 
higher initial evaluation for a right knee disability for the 
period from June 13, 1991, to June 22, 1996.  In October 
2002, the Board remanded the veteran's claims to the RO for 
further development.


REMAND

It appears that the record with regard to the veteran's claim 
for a higher rating for residuals of a medial meniscectomy of 
the right knee for the period from June 13, 1991, to January 
22, 1996, appears to be incomplete.  In this regard, he 
alleges that Dr. F. provided him with right knee treatment; 
however, some but not all records are on file.  Appropriate 
attempts should be made to locate any outstanding records. 

A supplemental statement of the case (SSOC) regarding the 
veteran's right knee disability was last issued in May 2003.  
Since then a lot of evidence has been associated with the 
claims file including numerous VA records, and a May 15, 
2003, VA examination report, among other things.  This 
evidence is relevant.  In these circumstances, if the last 
SSOC was prepared before the receipt of additional evidence, 
an SSOC will be furnished to the veteran as provided in 38 
C.F.R. § 19.31 unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  

It is noted that the veteran timely filed a notice of 
disagreement with the September 2001 RO decision that 
assigned staged ratings for his right knee disability.  While 
the RO provided a statement of the case with regard to the 
period from June 13, 1991, to January 22, 1996, it did not 
furnish him with a statement of the case with regard to the 
period after January 22, 1996.  On remand, appropriate action 
should be taken.  Manlincon v. West, 12 Vet. App. 238 (1998).

With regard to the veteran's claim for a higher initial 
evaluation for degenerative disc disease of the lumbar spine, 
VA's rating criteria pertaining to the spine was recently 
revised, effective September 26, 2003.  The veteran has not 
been notified of the revisions, his claim has not been 
considered pursuant to the revisions, and he has not been 
examined in conjunction with the revisions. 

Accordingly, the case is REMANDED to the Appeals Management 
Center (AMC) for the following action:

1.  The veteran should be asked to 
provide the names and addresses of any VA 
or non-VA health care providers, to 
include Dr. F., who treated him for right 
knee and back problems since 1991. 

2.  The veteran should be notified of the 
revisions to VA's rating schedule to 
include a copy of the General Rating 
Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003.

3.  The veteran should be scheduled for 
a VA examination to determine the current 
nature, extent, and manifestations of his 
degenerative disc disease of the lumbar 
spine.  All indicated tests should be 
completed to include range of motion 
studies, X-rays, and appropriate 
neurological testing.

4.  The RO should send the veteran a 
statement of the case as to the issue of 
a higher evaluation for a right knee 
disability as of January 23, 1996.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board.

5.  Thereafter the entire record should 
be reviewed.  If the claims are denied, 
the case should be returned to the Board. 

If upon completion of the above action the claims remain 
denied, the case should be returned to the Board for further 
appellate consideration.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


